 1   Jahan Sagafi (Cal. Bar No. 224887)
     Relic Sun (Cal. Bar No. 306701)
 2   Molly Frandsen (Cal. Bar No. 320094)
 3   OUTTEN & GOLDEN LLP
     One California Street, 12th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 638-8800
 5   Facsimile: (415) 638-8810
     E-Mail: jsagafi@outtengolden.com
 6
     E-Mail: rsun@outtengolden.com
 7   E-Mail: mfrandsen@outtengolden.com

 8   Steven M. Tindall (Cal. Bar No. 187862)
     Aaron Blumenthal (Cal. Bar No. 310605)
 9   GIBBS LAW GROUP LLP
     505 14th Street, Suite 1110
10
     Oakland, CA 94612
11   Telephone: 510-350-9700
     Fascimile: 510-350-9701
12   E-Mail: smt@classlawgroup.com
     E-Mail: ab@classlawgroup.com
13

14   Attorneys for Plaintiff
15
                                 UNITED STATES DISTRICT COURT
16                             NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCICO DIVISION
17
      R. Harriman,                             CASE NO. 3:19-cv-06411-LB
18

19            Plaintiff,                       DECLARATION OF JAHAN C.
                                               SAGAFI IN SUPPORT OF
20            v.                               PLAINTIFF’S OPPOSITION TO
                                               DEFENDANT’S ADMINISTRATIVE
21    DoorDash, Inc.,                          MOTION TO STAY
22             Defendant.                      Hearing Date: N/A
23                                             Hearing Time: N/A
                                               Hearing Place: N/A
24                                             Judge: Hon. Laurel Beeler

25

26
27

28
                                                           DECL. OF JAHAN C. SAGAFI ISO
                                               PL.’S OPP. TO DEF.’S ADMIN. MOT. TO STAY
                                                                  Case No. 3:19-cv-06411-LB
 1   I, Jahan C. Sagafi, declare:
 2          1.      I am a partner at Outten & Golden, LLP (“O&G”), attorney for Plaintiff R.
 3   Harriman in the above-captioned action. I make these statements based on personal
 4   knowledge and would so testify if called as a` witness.
 5          2.      This Declaration is submitted in support of the Plaintiff’s Opposition to
 6   Defendant’s Administrative Motion to Stay Pending Final Approval of Settlement.
 7          3.      I am a member in good standing of the bar of the State of California and
 8   the U.S. District Court for the Northern District of California.
 9          4.      Attached as Exhibit A is a true and correct copy of an excerpt of the
10   November 25, 2019 Hearing Transcript in Abernathy v. DoorDash, Inc., No. 19-cv-7545-
11   WHA (N.D. Cal.).
12          5.      Attached as Exhibit B is a true and correct copy of LaRonda Robinson’s
13   Opposition to Plaintiffs’ Motion for Preliminary Approval of Class Action Settlement,
14   filed in Marciano v. DoorDash, Inc., Case No. CGC-18-567869 (Cal. Sup. Ct. S.F. Cnty.),
15   on December 4, 2019.
16                                                  ***
17          I declare, under penalty of perjury, under the laws of the State of California that
18   the foregoing is true and correct. Executed this 9th day of December, 2019, at San
19   Francisco, California.
20
21

22
                                                     Jahan C. Sagafi
23

24

25

26
27

28
                                              -2-
                                                                 DECL. OF JAHAN C. SAGAFI ISO
                                                     PL.’S OPP. TO DEF.’S ADMIN. MOT. TO STAY
                                                                        Case No. 3:19-cv-06411-LB
